ATLANTIC AMERICAN CORPORATION REPORTS IMPROVED THIRD QUARTER RESULTS ATLANTA, Georgia, November 9, 2011 - Atlantic American Corporation (Nasdaq-AAME) today reported net income of $1.7 million, or $0.07 per diluted share, for the three month period ended September 30, 2011, compared to net income of $525,000, or $0.02 per diluted share, for the three month period ended September 30, 2010.For the nine month period ended September 30, 2011, net income was $2.4 million, or $0.09 per diluted share, compared to net income of $1.0 million, or $0.03 per diluted share, for the comparable period in 2010.Realized investment gains for the three month and nine month periods ended September 30, 2011 were $903,000 and $974,000, respectively, compared to $211,000 and $224,000, respectively, for the comparable periods in 2010. Total revenues for the three month period ended September 30, 2011 were $30.8 million, increasing 13.5% from $27.1 million for the three month period ended September 30, 2010.Insurance premiums during this quarter increased $2.6 million, or 10.7%, from the comparable 2010 premiums.For the nine month period ended September 30, 2011, total revenues were $87.9 million, increasing 9.6% from the comparable 2010 period revenues of $80.2 million.Insurance premiums during the nine month period ended September 30, 2011 increased $6.5 million, or 9.0%, from the comparable period in 2010.Total revenue increases during both the three month and nine month periods ended September 30, 2011 were the result of increased investment income from higher average invested balances, increased realized investment gains and premium increases primarily from the Company’s life and health operation. Commenting on the quarter, Hilton H. Howell, Jr., chairman, president and chief executive officer, stated, “Our third quarter confirms that our initiatives are yielding positive results.Continued emphasis on expanding our life and health field force with quality agents, selling products which are responsive to our customer’s needs, is evidenced in the increasing premium revenue.Our efforts to maximize our invested cash balances in high quality investments during this prolonged period of historically low interest rates is now being reflected in increasing investment income.And while we do not actively trade our investment portfolio, we currently now have significant unrealized investment gains which we expect will permit us the flexibility to reposition certain holdings, usually at a gain, as we deem necessary.We continue to be optimistic as we proceed through the fourth quarter of 2011.” Atlantic American is an insurance holding company involved through its subsidiary companies in specialty markets of the life, health, and property and casualty insurance industries.Its principal subsidiaries consist of American Southern Insurance Company, American Safety Insurance Company, and Bankers Fidelity Life Insurance Company. Note regarding Private Securities Litigation Reform Act: Except for historical information contained herein, this press release contains forward-looking statements that involve a number of risks and uncertainties.Actual results could differ materially from those indicated by such forward-looking statements due to a number of factors and risks detailed from time to time in statements and reports that Atlantic American Corporation files with the Securities and Exchange Commission. For further information contact: John G. Sample, Jr. Hilton H. Howell, Jr. Senior Vice President and Chief Financial Officer Chairman, President & CEO Atlantic American Corporation Atlantic American Corporation 404-266-5501 404-266-5505 Atlantic American Corporation Consolidated Financial Data Three months ended Nine months ended September 30, September 30, (Unaudited; In thousands, except per share data) Insurance premiums Life and health Property and casualty Investment income Realized investment gains, net Other income 34 56 Total revenue Insurance benefits and losses incurred Life and health Property and casualty Commissions and underwriting expenses Interest expense Other Total benefits and expenses Income before income taxes Income tax expense 64 56 Net income Net income per common share (basic and diluted) September 30, December 31, Selected Balance Sheet Data Total cash and investments Insurance subsidiaries Parent and other Total assets Insurance reserves and policy funds Debt Total shareholders' equity Book value per common share Statutory capital and surplus Life and health Property and casualty
